PER CURIAM.
Appellant plaintiff seeks review of an adverse final summary judgment entered in his action for fraud and unjust enrichment.
After reviewing the record, briefs and arguments of counsel, and viewing the facts in the light most favorable to appellant, we have concluded that the trial judge correctly found that there remained no genuine issue as to any material fact, and that the appellee was entitled to judgment as a matter of law. No reversible error having been made to appear, the final summary judgment appealed from is hereby affirmed.
Affirmed.